Citation Nr: 1105791	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for acromegaly, to include 
as due to exposure to non-ionizing radiation.

2.  Entitlement to service connection for valvular heart disease, 
to include as secondary to acromegaly. 
 
3.  Entitlement to service connection for warts and skin tags, to 
include as secondary to acromegaly.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 
1983.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a March 2006 rating 
decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  
The appellant was afforded a personal hearing by videoconference 
in March 2008 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  

This appeal was remanded in March 2009 for further evidentiary 
and procedural development.  As discussed below, the Board finds 
that there was not substantial compliance with its remand; thus, 
it may not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board previously remanded this appeal, in part, for the 
purpose of providing the Veteran with a medical examination and 
obtaining a medical opinion regarding the likely onset and/or 
etiology of his acromegaly, valvular heart disease, and skin 
warts/tags.  The remand directed that the VA examination was to 
be conducted by a VA panel that consisted of a board-certified 
endocrinologist and cardiologist.  The claims file indicates that 
a VA examination request was sent to the VA Medical Center (VAMC) 
in Muskogee, Oklahoma on July 8, 2009.  On this same date, a 
letter was mailed to the Veteran notifying him that a VA 
examination would be scheduled and that he would be notified by 
the VAMC of the date and time of the examination.  A printout 
dated July 22, 2009, reflects that the VA examination request was 
cancelled on July 13, 2009; the reason code noted is "FAILED TO 
REPORT."  Shortly thereafter, on July 30, 2009, the Veteran 
contacted the VA to inquire as to whether he was going to be 
scheduled for a VA examination per the July 8, 2009, letter.  
Subsequent correspondence was received from the Veteran in which 
he explains that the Compensation & Pension (C&P) Program 
Coordinator at the Muskogee VAMC informed him that the Veteran 
was never scheduled for an examination, but rather, that C&P at 
the Muskogee VAMC cancelled the request because it was unable to 
fulfill it.  In April 2010, information was received from the 
Muskogee VAMC C&P Program Coordinator verifying that the Veteran 
did not fail to report for a VA examination as no examination was 
ever scheduled and that the "FAILED TO REPORT" reason code was 
an error.  

Although the Agency of Original Jurisdiction (AOJ) determined 
that the Veteran failed to report for his scheduled examination, 
the Board finds that the evidence (as discussed above) 
demonstrates that he was never scheduled for a VA examination.  
As such, this appeal must be returned to the AOJ.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order).  Prior to requesting a new examination, however, the AOJ 
should research the closest facility that can accommodate the 
Board's request for a panel examination by a board-certified 
endocrinologist and cardiologist.  If no VA facility is available 
that is within a reasonable distance of the Veteran, the AOJ 
should research the feasibility of scheduling him for fee-basis 
examination(s) that complies with the Board's remand.  Any 
research and communication(s) regarding the scheduling of these 
examinations should be clearly documented in the claims file.  

In addition to obtaining a VA examination(s) and opinion, the AOJ 
should contact the Social Security Administration (SSA) to 
request any records pertaining to a disability benefits claim.  
Following the Board's remand, evidence was received in June 2009 
which reflects that the Veteran was awarded social security 
disability benefits in March 2009.  It is not clear what 
disabilit(ies) were claimed by the Veteran to cause his 
disability/unemployability, but pertinent law requires that the 
VA obtain SSA records unless it is clear that the records are not 
relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  Thus, the VA must obtain these records in fulfilling its 
duty to assist the Veteran.  Id.; see also 38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The Veteran should also be afforded an additional opportunity to 
submit any additional outstanding evidence in support of his 
claim.  The AOJ should notify the Veteran that he should submit 
any evidence in support of his claims or information such that 
the VA may obtain the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit any additional records 
associated with evaluation or treatment for 
his claimed disabilities, or (b) provide the 
VA with information such that it can obtain 
any outstanding evidence.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  If any Federal or non-Federal records, 
including those discussed in the paragraphs 
above, are unable to be located and/or 
obtained following reasonable efforts, the 
AOJ should notify the Veteran that these 
records are not available, explain the 
efforts made to obtain to the records, 
describe any further action VA will take 
regarding the claim, and inform the Veteran 
that it is ultimately his responsibility for 
providing the evidence.

4.  After any outstanding evidence has been 
associated with the claims file, the AOJ 
should research the closest facility that can 
accommodate a panel examination by a board-
certified endocrinologist and cardiologist.  
If no VA facility is available that is within 
a reasonable distance of the Veteran, then 
the AOJ should research whether it is 
feasible to schedule him for fee-basis 
examination(s) that complies with the Board's 
remand.  Any research and communication(s) 
regarding the scheduling of these 
examinations should be clearly documented in 
the claims file.  

5.  Thereafter, the Veteran should be 
scheduled for examination(s) by a panel that 
consists of a board-certified endocrinologist 
and cardiologist, who have not seen him 
previously.  The claims file and a copy of 
this remand should be made available to the 
physicians designated to examine the Veteran 
and any report should reflect that the file 
was reviewed.  The examination report should 
reflect consideration of the Veteran's 
documented medical history, current 
complaints, and other assertions, etc., as 
discussed below.  Based upon review of the 
clinical and lay evidence and physical 
examination, the examiners should 
specifically address all the findings and 
conclusions reached in Drs. Bueso and 
McCutcheon's October 2006 medical reports and 
provide a detailed and well-supported opinion 
as to the following questions:

	(a) Whether it is at least as likely as 
not (50 percent probability) that the Veteran 
developed acromegaly, a pituitary adenoma, 
valvular heart disease, or skin warts/tags 
during active duty?  

	(b) Whether it is at least as likely as 
not (50 percent probability) that the 
Veteran's acromegaly, pituitary adenoma, 
valvular heart disease, or skin warts/tags 
are otherwise related to active duty service, 
to include as a result of exposure to 
radiofrequency waves or other non ionizing 
radiation during service.  

	(c) Whether it is at least as likely as 
not (50 percent probability) that valvular 
heart disease or skin warts/tags are 
proximately due to or have been aggravated by 
the Veteran's pituitary adenoma/acromegaly?

The well-rationalized opinion should be set 
forth in detail in a narrative report and 
should reflect consideration of the Veteran's 
symptoms of chest pain and shortness of 
breath on reenlistment examination in 1978, 
evidence or symptoms of a heart or 
cardiovascular disorder, including murmur, 
during active duty or at service discharge, 
onset of aortic regurgitation and likely 
etiology, significance of symptoms of warts, 
joint pain, headaches, etc., in service 
relative to acromegaly, if any, indications 
for a finding of enlargement of features or 
any other symptoms of acromegaly during 
service.

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the above actions and 
any other development as may be necessary, 
the Veteran's claim should be readjudicated, 
to include all evidence received since the 
April 2010 supplemental statement of the 
case.  If the claims remain denied, the 
Veteran and his attorney should be issued 
another supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



